DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants’ reply and supplemental reply to the April 29, 2022 Office Action, filed September 29, 2022 and October 7, 2022, respectively, are acknowledged.  
 It is noted that the numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).  There is no claim 20 listed, and there two claims numbered 21.  Therefore, the first misnumbered claim 21 been renumbered as claim 20.  The numbering from the second claim 21 through claim 25 remains the same.  Thus, in the September 29, 2022 reply, Applicants canceled claims 1-4 and added new claims 5-25.  In the October 7, 2022 supplemental reply, Applicants amended claims 6-9, 12, and 14.  Claims 5-25 are pending in this application, and are under examination.
 Any objection or rejection of record in the previous Office Action, mailed April 29, 2022, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  This action is FINAL.

Information Disclosure Statement
 	The Information Disclosure Statements filed August 5, 2022 and September 27, 2022 have been considered.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5, 9, 12, 16-19, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by East-Seletsky et al. (538 Nature 270-270 and Methods (October 12, 2016), and cited in the Information Disclosure Statement filed December 6, 2019).  This is a new rejection necessitated by Applicants’ amendments.
East-Seletsky discloses detection of nucleic acids using a CRISPR C2c2 (Cas13a) system (abstract).  East-Seletsky discloses a system that can use multiple guide RNAs that provide for detection of cellular transcripts (abstract).  East-Seletsky discloses that such a system can be used to cleave a fluorophore quencher-labelled reporter RNA (i.e., an RNA-based masking construct), which use results in increased fluorescence upon target-RNA-triggered RNAS activation (i.e., the guide proteins bind to a trigger RNA) (page 272).  East-Seletsky further discloses the use of tissue-specific polymerase II promoters for guide expression (i.e., a detection aptamer comprising a masked RNA polymerase promoter binding site) (page 272).  East-Seletsky discloses that the Cas13a comprises one or more HEPN domains (page 271, column 2, final two paragraphs).
East-Seletsky discloses each and every limitation of claims 5, 9, 12, 16-19, and 22, and therefore, East-Seletsky anticipates claims 5, 9, 12, 16-19, and 22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-9, 12, 14-19, 22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over East-Seletsky et al. (538 Nature 270-270 and Methods (October 12, 2016) and cited in the Information Disclosure Statement filed December 6, 2019) in view of Abudayyeh et al. (353(6299) Science 557, aaf5573 1-9 and Supplement (June 2, 2016), and cited in the Information Disclosure Statement filed December 6, 2019).  This is a new rejection necessitated by Applicants’ amendments.
East-Seletsky discloses detection of nucleic acids using a CRISPR C2c2 (Cas13a) system (abstract).  East-Seletsky discloses a system that can use multiple guide RNAs that provide for detection of cellular transcripts (abstract).  East-Seletsky discloses that such a system can be used to cleave a fluorophore quencher-labelled reporter RNA (i.e., an RNA-based masking construct), which use results in increased fluorescence upon target-RNA-triggered RNAS activation (i.e., the guide proteins bind to a trigger RNA) (page 272).  East-Seletsky further discloses the use of tissue-specific polymerase II promoters for guide expression (i.e., a detection aptamer comprising a masked RNA polymerase promoter binding site) (page 272).  East-Seletsky discloses that the Cas13a comprises one or more HEPN domains (page 271, column 2, final two paragraphs).
East-Seletsky fails to disclose or suggest that the system comprises nucleic amplification reagents.  East-Seletsky fails to disclose or suggest that the target molecule is a DNA molecule.
Abudayyeh discloses that Type IV CRISPR systems (C2c2) can be used to detect nucleic acids by use of an RNA-guided RNA-targeting function by visualizing, degrading or binding RNA in a programmable and multiplexed fashion (abstract and page 557, Conclusion).  Abudayyeh discloses that C2c2 CRISPR systems can also be used to detect DNA (aaf5573-1, column 2, second paragraph and Figure 5).  Abudayyeh further discloses amplification of CRISPR loci, which is interpreted as the system comprising amplification reagents (aaf5573-8, column 3, third full paragraph and Supplement, pages 1-2 and 5).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use East-Seletsky’s CRISPR detection system to detect Abudayyeh’s DNA target because this provides additional methodology for the detection of a wide variety of nucleic acids, which can be used in diagnostic and therapeutic applications.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include Abudayyeh’s amplification reagents in East-Seletsky’s CRISPR detection system because this provides a way to increase target RNA and DNA molecules, which in turn provides for a more sensitive, reproducible, and accurate nucleic acid detection system.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-25 are rejected on the ground of nonstatutory double patenting as being un patentable over claims 1-16 of U.S. Patent No. 10,266,886.  This is a new rejection necessitated by Applicants’ amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘886 patent and the instant application claim nucleic acid and polypeptide detection systems comprising Cas protein(s), guide RNAs and detection (i.e., masking) construct.  The ‘886 patent claims a system that includes amplification reagents, which may be isothermal amplification reagents thus claiming an amplicon.  The ‘886 patent claims that the target sequence can be a DNA sequence and that the system can include an RNA polymerase and primer.  The ‘886 patent claims that the Cas13 can be a Cas13a, Cas13b, Cas13c, or Cas13d.  The ‘886 patent claims that the Cas13 comprises one or more HEPN domains, which have an RxxxxH motif sequence, as well as the possible amino acid residues.   The ‘886 patent claims encompass the claims of the instant application, and thus the claims of the ‘886 patent and the instant application are not patentably distinct.  

Claims 5-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,266,887.  This is a new rejection necessitated by Applicants’ amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘887 patent claims a method of detecting a target sequence and the instant application claim nucleic acid and polypeptide detection systems comprising Cas protein(s), guide RNAs and detection (i.e., masking) construct.  The ‘887 patent claims a method that includes amplification reagents, which may be isothermal amplification reagents thus claiming an amplicon.  The ‘887 patent claims that the target sequence can be a DNA sequence and that the system can include an RNA polymerase and primer.  The ‘887 patent claims that the Cas13 can be a Cas13a, Cas13b, Cas13c, or Cas13d.  The ‘887 patent claims that the Cas13 comprises one or more HEPN domains, which have an RxxxxH motif sequence, as well as the possible amino acid residues.  The ‘887 patent claims that the CRISPR effector protein is a Cas13 protein, which is encompassed by the generic CRISPR effector protein of the instant application.
While the ‘887 patent does not claim the detection system itself, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use the instantly claimed composition and kit in the method of the ‘887 patent to detect the nucleic acids.

Claims 5-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 9,  6-13 of U.S. Patent No. 11,174,515.  This is a new rejection necessitated by Applicants’ amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘515 patent and the instant application claim a nucleic acid system comprising Cas protein(s), guide RNAs and detection (i.e., masking) construct.  The ‘515 patent claims a system that includes amplification reagents, which may be isothermal amplification reagents thus claiming an amplicon.  The ‘515 patent claims that the target sequence can be a DNA sequence and that the system can include an RNA polymerase and primer.  Because the ‘515 patent claims the Cas13, it is deemed that this can encompass Cas13a, Cas13b, Cas13c, or Cas13d.  The ‘515 patent claims that the Cas13 comprises one or more HEPN domains, which have an RxxxxH motif sequence, as well as the possible amino acid residues.   The ‘515 patent claims encompass the claims of the instant application, and thus the claims of the ‘515 patent and the instant application are not patentably distinct.  

Claims 5-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, and 11-15 of U.S. Patent No. 11,021,740.  This is a new rejection necessitated by Applicants’ amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim a nucleic acid detection system comprising CRISPR protein(s), guide RNAs and detection (i.e., masking) construct and the ‘740 patent claims a device for carrying out a method of detection using the instantly claimed CRISPR system.  The ‘740 patent claims a device that includes amplification reagents, which may be isothermal amplification reagents thus claiming an amplicon.  The ‘886 patent claims that the target sequence can be a DNA sequence and that the system can include an RNA polymerase and primer.  The ‘740 patent claims that the Cas13 can be a C2C2, which is Cas13a.  However, because the ‘740 patent claims Cas 13, it is deemed to encompass Cas13b, Cas13c, and Cas13d, as well as Cas13a.  The ‘740 patent claims that the Cas13 comprises one or more HEPN domains, which have an RxxxxH motif sequence, as well as the possible amino acid residues.   
Further, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use the automated detection device of the ‘740 application in the system of the instant application.  See In re Venner, 262 F.2d 91, 120 USPQ 193 (CCPA (1958), where the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.

Claims 5 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,104,937.  This is a new rejection necessitated by Applicants’ amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘937 patent and the instant application claim a nucleic acid detection system comprising Cas protein(s), guide RNAs and detection (i.e., masking) construct.  The ‘937 patent claims encompass the claims of the instant application, and thus the claims of the ‘937 patent and the instant application are not patentably distinct.  

Claims 5 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,453,907.  This is a new rejection necessitated by Applicants’ amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘907 patent claims a system for detecting the presence of nucleic acid target sequences.   The ‘907 patent claims are encompassed by the claims of the instant application, and thus the claims of the ‘907 patent and the instant application are not patentably distinct.  

Claims 5 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 85 of copending Application No. 15/952,132 (reference application). This is a new rejection necessitated by Applicants’ amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘132 application and the instant application claim a nucleic acid detection system comprising Cas protein(s), guide RNAs and detection (i.e., masking) construct.  The ‘132 application encompasses the claims of the instant application, and thus the claims of the ‘132 application and the instant application are not patentably distinct.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 5 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/494,279 (reference application).  This is a new rejection necessitated by Applicants’ amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘279 application and the instant application a claim nucleic acid detection system comprising Cas protein(s), guide RNAs and detection (i.e., masking) construct.  The ‘279 application claims encompass the claims of the instant application, and thus the claims of the ‘279 application and the instant application are not patentably distinct.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 5-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-10, 15, and 20 of copending Application No. 16/645,571 (reference application).  This is a new rejection necessitated by Applicants’ amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘571 application and the instant application claim a nucleic acid system comprising Cas protein(s), guide RNAs and detection (i.e., masking) construct.  The ‘571 application claims a system that includes amplification reagents, which may be isothermal amplification reagents thus claiming an amplicon.  The ‘571 application claims that the target sequence can be a DNA sequence and that the system can include an RNA polymerase and primer.  Because the ‘571 application claims a Cas protein that has the same structure as Cas13, it is deemed that this can encompass Cas13a, Cas13b, Cas13c, or Cas13d.  The ‘571 application claims that the Cas13 comprises one or more HEPN domains, which have an RxxxxH motif sequence, as well as the possible amino acid residues.  The ‘571 application claims encompass the claims of the instant application, and thus the claims of the ‘571 application and the instant application are not patentably distinct.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 5 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/753,896 (reference application).  This is a new rejection necessitated by Applicants’ amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘896 application claims a lateral flow device for detecting the presence of nucleic acid target sequences.  The ‘896 application claims encompass systems that are the same as the claims of the instant application, and thus the claims of the ‘896 application and the instant application are not patentably distinct.  
Further, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use the automated detection device of the ‘896 application in the system of the instant application.  See In re Venner, 262 F.2d 91, 120 USPQ 193 (CCPA (1958), where the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 5-9, 12-19, and 22-25  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10, 28-29, 34, and 39 of copending Application No. 16/955,380 (reference application).  This is a new rejection necessitated by Applicants’ amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘380 application and the instant application claim a nucleic acid system comprising Cas protein(s), guide RNAs and detection (i.e., masking) construct.  The ‘380 application claims a system that includes amplification reagents, which may be isothermal amplification reagents thus claiming an amplicon.  The ‘380 application claims that the target sequence can be a DNA sequence and that the system can include an RNA polymerase and primer.  Because the ‘380 application claims a Cas protein that has the same structure as Cas13, it is deemed that this can encompass Cas13a, Cas13b, Cas13c, or Cas13d.  The ‘380 application claims that the Cas13 comprises one or more HEPN domains, which have an RxxxxH motif sequence, as well as the possible amino acid residues.  The ‘380 application claims encompass the claims of the instant application, and thus the claims of the ‘380 application and the instant application are not patentably distinct.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 15-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10, and 20 of copending Application No. 16/961,820 (reference application).  This is a new rejection necessitated by Applicants’ amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘820 application and the instant application claim a nucleic acid system comprising Cas protein(s), guide RNAs and detection (i.e., masking) construct.  The ‘820 application claims a system that includes amplification reagents, which may be isothermal amplification reagents thus claiming an amplicon.  The ‘820 application claims that the target sequence can be a DNA sequence and that the system can include an RNA polymerase and primer.  Because the ‘820 application claims a Cas protein that has the same structure as Cas13, it is deemed that this can encompass Cas13a, Cas13b, Cas13c, or Cas13d.  The ‘820 application claims that the Cas13 comprises one or more HEPN domains, which have an RxxxxH motif sequence, as well as the possible amino acid residues.  The ‘820 application claims encompass the claims of the instant application, and thus the claims of the ‘820 application and the instant application are not patentably distinct.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 5-10, 12-21, and 22-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31, 38-39, and 57-58 of copending Application No. 17/241,382 (reference application).  This is a new rejection necessitated by Applicants’ amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘382 application and the instant application claim a nucleic acid system comprising Cas protein(s), guide RNAs and detection (i.e., masking) construct.  The ‘382 application claims a system that includes amplification reagents, which may be isothermal amplification reagents thus claiming an amplicon.  The ‘382 application claims that the target sequence can be a DNA sequence and that the system can include an RNA polymerase and primer.  Because the ‘382 application claims a Cas protein that has the same structure as Cas13, it is deemed that this can encompass Cas13a, Cas13b, Cas13c, or Cas13d.  The ‘382 application claims that the Cas13 comprises one or more HEPN domains, which have an RxxxxH motif sequence, as well as the possible amino acid residues.  The ‘382 application claims encompass the claims of the instant application, and thus the claims of the ‘382 application and the instant application are not patentably distinct.  
Further, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use the automated detection device of the ‘382 application in the system of the instant application.  See In re Venner, 262 F.2d 91, 120 USPQ 193 (CCPA (1958), where the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.

Claims 5 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 41-42 and 48 of copending Application No. 17/254,886 (reference application).  This is a new rejection necessitated by Applicants’ amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘886 application and the instant application claim a nucleic acid detection system comprising Cas protein(s), guide RNAs and detection (i.e., masking) construct.  The ‘886 application claims are encompassed by the claims of the instant application, and thus the claims of the ‘886 application and the instant application are not patentably distinct.    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 5-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 18 of copending Application No. 17/439,063 (reference application).  This is a new rejection necessitated by Applicants’ amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim a nucleic acid detection system comprising CRISPR protein(s), guide RNAs and detection (i.e., masking) construct and the ‘063 application claims a device for carrying out a method of detection using the instantly claimed CRISPR system.  The ‘063 application claims a system that includes amplification reagents, which may be isothermal amplification reagents thus claiming an amplicon.  The ‘063 application claims that the target sequence can be a DNA sequence and that the system can include an RNA polymerase and primer.  The ‘063 application claims that the Cas13 can be a Cas13a, Cas13b, Cas13c, or Cas13d.  The ‘063 application claims Cas13, which comprises one or more HEPN domains, which have an RxxxxH motif sequence, as well as the possible amino acid residues.   
Further, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use the automated detection device of the ‘063 application in the system of the instant application.  See In re Venner, 262 F.2d 91, 120 USPQ 193 (CCPA (1958), where the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.

Claims 5 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/495,219 (reference application).  This is a new rejection necessitated by Applicants’ amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘219 application and the instant application claim a nucleic acid detection system comprising Cas protein(s), guide RNAs and detection (i.e., masking) construct.  The ‘219 application claims are encompassed by the claims of the instant application, and thus the claims of the ‘219 application and the instant application are not patentably distinct.    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 5-10, 12-21, and 23-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 11, and 45 of copending Application No. 17/640,016 (reference application).  This is a new rejection necessitated by Applicants’ amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘016 application and the instant application claim a nucleic acid detection system comprising Cas protein(s), guide RNAs and detection (i.e., masking) construct.  The ‘016 application claims are encompassed by the claims of the instant application, and thus the claims of the ‘016 application and the instant application are not patentably distinct.    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Amendments and  Arguments
	Regarding the rejection under 35 U.S.C. § 102, Applicants arguments have been fully considered, but are not deemed to be persuasive.
	Applicants assert that East-Seletsky fails to disclose a Cas13b or Cas13c, that the target sequence is a DNA sequence, or the claimed amplification reagents.
To begin, it is noted that Applicants canceled claims 1-4 and added new claims 5-25, which necessitated the new rejection set forth above.  In addition, it is noted that this rejection only applied against claims 5, 9, 12, 16-19, and 22, none of which are directed to Cas13b, Cas13c, or Cas13d.  Nor do these claims include limitations relating to the target sequence or amplification reagents.  Therefore, this rejection is maintained against the newly filed claims.

Regarding the rejection under 35 U.S.C. § 103, Applicants arguments have been fully considered, but are not deemed to be persuasive.
Applicants assert that both East-Seletsky and Abudayyeh fail to disclose that the Cas 13 can be Cas13b, Cas13c, or Cas13d.  
As above, it is noted that Applicants canceled claims 1-4 and added new claims 5-25, which necessitated the new rejection set forth above.  In addition, it is noted that this rejection only applied against claims 5-9, 12, 14-19, 22, and 24-25, none of which are directed to Cas13b, Cas13c, or Cas13d.  Therefore, this rejection is maintained against the newly filed claims.

Regarding the non-statutory double patenting rejections, Applicants arguments have been fully considered, but are not deemed to be persuasive. 
Applicants assert that, because claims 1-4 have been cancelled, these rejections are moot.  However, new non-statutory double patenting rejections necessitated by Applicants’ amendments and based upon newly filed claims 5-25 are set forth above.  In addition, while Applicants are correct about the rejection over U.S. Patent Application No. 16/961,820 being erroneous, this rejection is now correctly set forth, and based upon Applicants amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636